I concur in the judgment of reversal because I am convinced that the transaction here under consideration falls substantially within the Purview of Sec. 653.16 F.S. 1941, (same F.S.A.) and that it was the intent of the depositor and the bank to make the deposit subject to the provisions of that statute.
This being true, the record shows that the bank was discharged when it paid out the fund as directed by the depositor. Judgment should be reversed.
BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.